          Case 1:16-cr-00180-RC Document 204 Filed 10/08/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            v.                            ) Crim. No. 16-0180 (ESH)
                                          )
BRYNEE BAYLOR,                            )
                                          )
                  Defendant.              )
__________________________________________)


                                 MEMORANDUM OPINION

       Before the Court is defendant Brynee Baylor’s third emergency motion for

compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i). (Def.’s Third Emergency Mot.

for Release from Custody, July 14, 2020, ECF No. 190 (“Def.’s 3d Mot.”).) For the reasons

stated herein, the motion will be granted.

       The complete background and relevant legal framework has been set forth in the Court’s

opinion denying without prejudice Ms. Baylor’s second motion for compassionate release. (See

Mem. Op., July 7, 2020, ECF No. 189.) Briefly, Ms. Baylor is currently serving a sentence of 25

months imprisonment at FPC Alderson, in Alderson, West Virginia, with a projected release date

of October 26, 2021. She has chronic kidney disease and hypertension, which increase her risk

of severe illness should she contract COVID-19. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (individuals with “chronic

kidney disease at any stage” are at increased risk; individuals with hypertension “might” be at

increased risk). The government has conceded that Ms. Baylor’s medical conditions meet the
          Case 1:16-cr-00180-RC Document 204 Filed 10/08/20 Page 2 of 4



extraordinary and compelling reasons standard for compassionate release. (See Def.’s 3d Mot. at

2.) The Court, however, denied her motion for compassionate release because there were no

cases of COVID-19 at FPC Alderson and because it appeared that the BOP was making “extra

efforts” to manage her conditions. (See Mem. Op. at 6, July 7, 2020, ECF No. 189.) But the

Court denied the motion without prejudice, leaving the door open should new facts emerge. Id.

(“if circumstances at [FPC Alderson] change or if [Baylor’s] health deteriorates, [she]

may renew [her] request for compassionate release” (quoting United States v. Demirtas, 2020

WL 3489475, at *3 (D.D.C. June 25, 2020))).

       In her third motion for compassionate release, Ms. Baylor alleges that the BOP has not

only failed to make an “extra effort” but has failed to provide her with even adequate medical

care and treatment. (See Def.’s 3d Mot at 3-4 & Exs. A-C.) The government filed an opposition

to Ms. Baylor’s motion (see Gov’t Opp. to Def.’s 3d Mot., July 21, 2020, ECF No. 192), and Ms.

Baylor filed a reply (see Reply re 3d Mot., July 26, 2020, ECF No. 193). In addition, the Court

ordered the government to take certain actions and provide the Court with additional information

relating to Ms. Baylor’s blood tests and her blood pressure readings. (See Minute Order, July 14,

2020; Minute Order, July 28, 2020; Gov’t Notice, July 28, 2020, ECF No. 196; Sealed

Document, Aug. 14, 2020, ECF No. 198; Minute Order, Aug. 17, 2020; Gov’t Notice, Sept. 3,

2020, ECF No. 199.) Ms. Baylor has also made several supplemental filings. (See Def.’s Supp.,

July 27, 2020, ECF No. 194; Def.’s Supp., July 28, 2020, ECF No. 195; Sealed Document, July

29, 2020, ECF No. 197; Def.’s Resp., Sept. 10, 2020, ECF No. 200; Def.’s Supp., Oct. 5, 2020,

ECF No. 201.)

       This information shows continuing issues with BOP’s treatment of Ms. Baylor’s medical

conditions. (See Def.’s 9/10/2020 Resp. ¶¶ 1, 4-8). Her kidney function tests continue to show


                                                2
            Case 1:16-cr-00180-RC Document 204 Filed 10/08/20 Page 3 of 4



reduced function, while BOP does not appear to be appropriately managing her hypertension.

(See id. ¶ 6 (BOP doctor recommended change in medication but BOP has not implemented

because the medication is “not on the BOP’s formulary list for hypertension medication because

of its cost”); see also id. ¶ 8 & Ex. A (letter from Dr. Jessica Osborn concludes that “the eight

blood pressures provided by BOP, taken between July 28, 2020 through August 10, 2020, show

that Ms. Baylor’s blood pressure has not been aggressively managed to less than 130/80”).)

Having considered all of the above information, the Court is not confident that Ms. Baylor’s

complex medical conditions are being adequately managed.

       More importantly, her conditions puts her at increased risk of serious complications or

death should she contract COVID-19, and the fact that there are now cases of COVID-19 at

Alderson greatly increasies the risk that Ms. Baylor will contract the disease. (See Def.’s

10/5/2020 Supp. at 1 (“On October 1, 2020, the Bureau of Prisons (“BOP”) website detailing

COVID-19 Cases within BOP facilities advised that two (2) inmates tested positive for the virus

at Alderson FPC. https://www.bop.gov/coronavirus/.”) The Court therefore is now persuaded

that Ms. Baylor’s circumstances present extraordinary and compelling reasons to reduce her

sentence.

       The question remains whether, after considering the factors set forth in 18 U.S.C. §

3553(a), a sentence reduction is warranted. The Court concludes that it is. It is undisputed that

Ms. Baylor is a non-violent offender who would not be a danger to her community. In addition,

Ms. Baylor has now served almost 9 months in prison, approximately 40% of her sentence, and

her projected release date is only a year away. Moreover, as other courts have recognized, the

effect of the pandemic has been to greatly increase the anticipated severity of any period of

incarceration. See, e.g., United States v. Mel, No. 18-cr-0571, 2020 WL 2041674, at *3 (D. Md.


                                                 3
          Case 1:16-cr-00180-RC Document 204 Filed 10/08/20 Page 4 of 4



Apr. 28, 2020). Finally, she has been a model inmate during her incarceration, she has an

approved release plan, and she will have a full-time job upon her release. In sum, the time she

has served and her continuing supervision is “sufficient, but not greater than necessary” to satisfy

the goals of sentencing under 18 U.S.C. § 3553(a).

                                         CONCLUSION

       For the reasons stated above, the Court finds that extraordinary and compelling reasons

warrant a sentence reduction in this case. Accordingly, the Court will grant defendant’s motion

for compassionate release and reduce her previously imposed sentence to time served. In

addition, the Court will modify the conditions of supervised release to include a three-month

period of home detention, with location monitoring at the discretion of the Probation Office. A

separate Order accompanies this Memorandum Opinion.




                                                     _______________________
                                                     ELLEN S. HUVELLE
                                                     United States District Judge


Date: October 8, 2020




                                                 4
